   Case: 1:20-cv-01966-JPC Doc #: 26 Filed: 01/15/21 1 of 15. PageID #: 315




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

FIRSTENERGY CORP., et al.,                  Case No. 1:20-cv-01966-JPCV

           Plaintiffs/Counterclaim          Judge J. Philip Calabrese
           Defendants,

     v.

MICHAEL PIRCIO,

           Defendant/Counterclaimant.


     DEFENDANT MICHAEL PIRCIO’S RESPONSE IN OPPOSITION TO
 COUNTERCLAIM DEFENDANT CLEARSULTING LLC’S MOTION TO DISMISS




                                        HAUSER LAW LLC
                                        Laura A. Hauser (0041354)
                                        3713 Longwood Ct.
                                        Cleveland Heights, OH 44118
                                        Telephone: (216) 536-8810
                                        laura@hauserlawllc.com

                                        DANN LAW
                                        Marc E. Dann (0039425)
                                        Brian D. Flick (0081605)
                                        P.O. Box 6031040
                                        Cleveland, OH 44103
                                        Telephone: (216) 373-0539
                                        Facsimile: (216) 373-0536
                                        notices@dannlaw.com

                                        Counsel for Defendant Michael Pircio
     Case: 1:20-cv-01966-JPC Doc #: 26 Filed: 01/15/21 2 of 15. PageID #: 316




                                          ARGUMENT

I.     FACTUAL BACKGROUND

       Defendant/Counterclaimant       Michael    Pircio    (“Pircio”)      was   an   employee   of

Plaintiff/Counterclaim Defendant Clearsulting LLC (“Clearsulting”) from March 2020 until his

termination at the end of July 2020. (See Counterclaims, Dkt. 14, ¶ 4). Pircio was employed as a

Senior IT Auditor and was responsible for the documentation and assessment of key audit risks,

identifying key risks and mitigating factors of potential investments, and performing plan studies

of procedures, inventory control, etc. (Dkt. 14, ¶ 4). Plaintiff/Counterclaim Defendant FirstEnergy

Corp. (“FirstEnergy”) retained Clearsulting to perform financial and IT audits and virtually all of

the internal auditing process was managed by Clearsulting. (Dkt. 14, ¶ 7).

       On or about July 20, 2020, Pircio learned from various news media outlets of the federal

criminal indictment alleging that Ohio House Speaker Larry Householder, along with several aides

and lobbyists, had orchestrated a racketeering conspiracy that included the efforts to enact what

was known as House Bill 6 – Ohio legislation intended to provide over $1 billion in funding to

FirstEnergy’s former subsidiary, FirstEnergy Solutions (“FES”). (Dkt. 14, ¶ 9). Upon learning

about these allegations, Pircio realized that Clearsulting would have been tasked with auditing

FirstEnergy financial statements, including the reporting of payments funneled to Householder and

his co-conspirators by FirstEnergy and related entities. (Dkt. 14, ¶ 10).

       Pircio, relying on his experience as an IT auditor and in performing regulatory and

operations auditing, reviewed the instructions that FirstEnergy gave to Clearsulting for the 2019

audit engagement and reviewed the resulting audit. (Dkt. 14, ¶ 11). Upon his review of those

materials, Pircio observed that the 2019 audit of FirstEnergy may have violated one or more federal

statutes. (Dkt. 14, ¶ 11). Pircio had serious concerns whether or not scope of the 2019 audit of




                                                 1
      Case: 1:20-cv-01966-JPC Doc #: 26 Filed: 01/15/21 3 of 15. PageID #: 317




FirstEnergy was deliberately limited in a way that was not justified in light of the contractual

relationship between FES and FirstEnergy that required FirstEnergy to provide auditing and

compliance services for FES. (Dkt. 14, ¶ 12).

       On or about July 23, 2020, Pircio contacted Clearsulting director Sean Stefancin

(“Stefancin”) through Skype instant messenger to address his concerns. (Dkt. 14, ¶ 13). In this

conversation, Pircio not only notified Stefancin of the issue, but provided Stefancin with details in

written form. (Dkt. 14, ¶ 13). Pircio followed up with a telephone conversation with Clearsulting

partner Adam Hohla (“Hohla”) wherein he relayed the same concerns about the scope of the 2019

FirstEnergy audit. (Dkt. 14, ¶ 13).

       On July 30, 2020, shortly after Pircio’s expression of concern to Clearsulting’s senior

management about the scope of the 2019 FirstEnergy audit, Clearsulting terminated Pircio. (Dkt.

14, ¶ 14). Pircio completed his outstanding tasks and his access to Clearsulting and FirstEnergy

data and documents was shut off on July 31, 2020. (Dkt. 14, ¶ 15). Clearsulting compensated Pircio

as an employee through July 31, 2020. (Dkt. 14, ¶ 16). As permitted by his employment contract,

Pircio collected files from the Clearsulting database relating to the 2019 internal audit and

subsequently submitted a report and claims to federal government officials. (Dkt. 14, ¶¶ 17, 19-

22). On September 1, 2020, Plaintiffs further retaliated against Pircio by filing the instant matter

and publicly exposing Pircio as a whistleblower. (Dkt. 14, ¶ 24).

II.    LEGAL STANDARD

       To survive a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a complaint must “state

a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim satisfies this standard when its

factual allegations “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.




                                                 2
       Case: 1:20-cv-01966-JPC Doc #: 26 Filed: 01/15/21 4 of 15. PageID #: 318




Courts must “construe the complaint in the light most favorable to the plaintiff and accept all

allegations as true.” Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012).

        The Counterclaims meet and exceed these standards.

III.    PIRCIO PLAUSIBLY ALLEGES                      A    CLAIM       UNDER        THE      OHIO
        WHISTLEBLOWER STATUTE

        “The Ohio Whistleblower Act prohibits an employer from retaliating against an employee

who reports the employer’s wrongdoing.” Avery v. Joint Twp. Dist. Mem’l Hosp., 286 F. App’x

256, 261 (6th Cir. 2008). In order to establish a violation of the Ohio Whistleblower Act, a

“plaintiff must first make a prima facie case by showing that 1) he or she engaged in activity which

would bring him or her under the protection of the statute, 2) was subject to an adverse employment

action and 3) there was a causal link between the protected activity and the adverse employment

action.” Klepsky v. UPS, 489 F.3d 264, 271 (6th Cir. 2007) (quoting Wood v. Dorcas, 6th Dist.

Lucas No. L-00-1122, 757 N.E.2d 17, 23 (Ohio Ct. App. 2001)). “R.C. 4113.52, provides specific

procedures an employee must follow to gain statutory protection as a whistleblower.” Contreras

v. Ferro Corp., 652 N.E.2d 940, 942-943 (Ohio 1995).

        An employee cannot claim the protection of the Ohio Whistleblower Act if the employee

does not strictly adhere to the notice requirements of R.C. 4113.52(A)(1). Herrington v.

DaimlerChrysler Corp., 262 F. Supp. 2d 861, 866 (N.D. Ohio 2003) (citing Contreras). A review

of these two cases shows that “strict compliance” refers to the requirement that the employee notify

the employer before involving outside parties. In Herrington, the court held that the employee did

not “strictly comply with the dictates of O.R.C. § 4113.52” because he contacted OSHA before

submitting a written report to his supervisor. Id. In Contreras, the Ohio Supreme Court found that

the employee did not comply with R.C. § 4113.52 because “he did not report the criminal activity




                                                 3
     Case: 1:20-cv-01966-JPC Doc #: 26 Filed: 01/15/21 5 of 15. PageID #: 319




to his employer, orally or in writing, until after he revealed the activity to outsiders.” Herrington,

262 F. Supp. 2d at 866 (examining Contreras).

       Clearsulting attempts to improperly expand the holding of Herrington and Contreras to

allow it to avoid Pircio’s claims on technicalities. “When the General Assembly enacts a statute,

‘it is presumed that … [a] just and reasonable result is intended.’” Fox v. City of Bowling Green,

668 N.E.2d 898, 901 (Ohio 1996) (citing R.C. 1.47(C)). Dismissing a statutory claim where the

employer had the requisite notification and details to handle the situation, and where the employee

raised these concerns first with the employer, instead of involving outside parties like in

Herrington and Contreras, would produce a result that is neither just nor reasonable.

       In McGonagle v. Sunrise Foods, Inc., Franklin No. 13-CV-010618, 2015 Ohio Misc.

LEXIS 8442 (Ct. Com. Pl. Apr. 1, 2015), the court examined the purpose of Ohio Whistleblower

Act while addressing the intent of the Ohio Supreme Court in Contreras. Strict compliance with

the statute means that the employee must give the employer the opportunity to take corrective

actions before involving “outsiders”. McGonagle, 2015 Ohio Misc. LEXIS 8442, at *28-29. The

facts in the cases cited by Clearsulting highlight this obvious point. See Contreras, 652 N.E.2d at

945 (“[A]ppellant’s status as a whistleblower cannot be maintained as he notified outside

authorities prior to notifying his superiors or other responsible corporate officers.”); Herrington,

262 F. Supp. 2d at 866 (“There is no evidence in the record showing that plaintiff submitted a

written report to any representative of the defendant before his January 14, 2002, meeting with

OSHA, and there is no evidence that plaintiff submitted a written report to OSHA. Consequently,

plaintiff did not ‘strictly comply with the dictates of O.R.C. § 4113.52.’”). In contrast, Pircio’s

allegations show that he both orally notified and provided a written report to his supervisors before

reporting his concerns to “outsiders”.




                                                  4
      Case: 1:20-cv-01966-JPC Doc #: 26 Filed: 01/15/21 6 of 15. PageID #: 320




       As further discussed, infra, Pircio plausibly alleges that he engaged in activity that would

bring him under the protection of the statute: he raised compliance issues with management at

Clearsulting, collected evidence of violations, communicated with appropriate enforcement

authorities in reporting violations, refused to engage in unlawful conduct, and participated in what

are ongoing enforcement proceedings by making a complaint to a federal government official.

(Dkt. 14, ¶¶ 12-13, 34). Upon contacting his supervisors and Clearsulting’s senior leadership with

his concerns about how the scope of Clearsulting’s work for FirstEnergy may be implicated in the

FirstEnergy bribery scandal and may have violated various federal statutes, Clearsulting retaliated

against Pircio by first terminating him, and then suing him. (Dkt. 14, ¶¶ 15, 24, 35-36).

       A.         Pircio’s Skype instant messenger session provided both oral and written notice
                  to his supervisor.

       R.C. 4113.52(A)(1)(a) requires that an employee both orally notify a supervisor or other

responsible officer of the employer of the violation and file a written report with that supervisor or

officer that provides sufficient detail to identify and describe the violation. Ohio’s Sixth District

Court of Appeals has defined a report as “delivery of accumulated information to a proper authority

with an expectation that such authority will act on the information set forth.” Wood, 757 N.E.2d at

22.

       In Bear v. Geetronics, Inc., 12th Dist. Butler No. CA92-03-051, 614 N.E.2d 803, 806 (Ohio

Ct. App. 1992), disapproved on other grounds by Kulch v. Structural Fibers, 677 N.E.2d 308 (Ohio

1997), the court explained the importance of the requirement for both an oral notification and

written report:

       The necessity that the employee fulfill both requirements is obvious. Oral
       notification is needed to establish a direct, personal contact between an official in
       a position of responsibility with the employer and the employee who is aware of
       the violation. The written report, on the other hand, is required to show that notice
       of the violation was given and, equally as important, to provide the employer with



                                                  5
     Case: 1:20-cv-01966-JPC Doc #: 26 Filed: 01/15/21 7 of 15. PageID #: 321




       the specific facts surrounding the infraction so that the employer may formulate
       and implement the necessary corrective measures. The failure on the employee’s
       part to satisfy either one of these two requirements, but in particular the written
       notice, hampers an employer’s ability to quickly and effectively rectify the
       situation.

R.C. 4113.52 was enacted on June 29, 1988. See Wing v. Anchor Media, Ltd., 570 N.E.2d 1095,

1100 (Ohio 1991). As the statute was enacted before the widespread adoption of currently available

electronic communication methods, oral notification was limited to telephone or personal

conversation and written communication was limited to a letter. The use of an oral notification

without a written report in 1988, or vice versa, would naturally “hamper[] an employer’s ability to

quickly and effectively rectify the situation.” Bear, 614 N.E.2d at 806.

       On July 23, 2020, Pircio had a Skype instant messenger session with Clearsulting director

Sean Stefancin to express his concerns about the scope of Clearsulting’s work on the FirstEnergy

2019 audit and its potential implications in the FirstEnergy bribery scandal. (Dkt. 14, ¶¶ 12-13).

Pircio’s use of instant messenger technology satisfies both the oral notification and written report

requirement. Pircio’s use of instant messenger not only quickly notified Stefancin of the situation

(in a way that confirms his personal knowledge and ability to act to rectify) but also delivered

written information with the expectation that Stefancin would act on that information. See Wood,

757 N.E.2d at 22. Pircio alleges in his Counterclaim that he asked Stefancin “about whether or not

scope of the 2019 audit of FirstEnergy was deliberately limited in a way that was not justified in

light of the contractual relationship between FES and FirstEnergy that required FirstEnergy to

provide auditing and compliance services for FES.” (Dkt. 14, ¶ 12). The instant nature of the

communication to Clearsulting provided sufficient information to Clearsulting that allowed it to

address and rectify the situation, if it wished to do so. (See Dkt. 14, ¶¶ 12-13).




                                                  6
     Case: 1:20-cv-01966-JPC Doc #: 26 Filed: 01/15/21 8 of 15. PageID #: 322




       In addition, Pircio followed up with a telephone conversation with Clearsulting partner

Adam Hohla to relay these same concerns. (Dkt. 14, ¶ 13). Even if the use of Skype instant

messenger is not considered an oral notification, Contreras does not hold that this is fatal to

Pircio’s claims. In McGonagle, the Court explained that the focus should be on whether or not the

employer was aware of the violation of law. 2015 Ohio Misc. LEXIS 8442, at *27. First, “it would

seem to be an utter redundancy (if not a wholly vain and useless act) to notify an employer of a

violation of law when the employer already knew of the violation.” Id. at *27. In the instant matter,

Clearsulting was already aware of the potential conspiracy involving FirstEnergy and related

entities, which could explain why Hohla abruptly ended his discussion with Pircio. (See Dkt. 14,

¶ 13). As discussed before, like the employee in McGonagle, Pircio was also fired before any

outsiders were involved.

       Pircio’s reporting and subsequent retaliation can be distinguished from Haney v. Chrysler

Corp., 6th Dist. Lucas No. L-96-330, 699 N.E.2d 121 (Ohio Ct. App. 1997). The court in Haney

found that Haney did not strictly comply with the Ohio Whistleblower Statute because the oral

reports and written reports that he made to management regarded different alleged violations and

were mostly unrelated to the alleged illegal activity:

       Second, appellant failed to comply with the statute because the written reports (the
       four letters sent to Carmichael) lack sufficient detail to identify and describe a
       specific safety violation. The letters appear to be more related to appellants
       unhappiness with his work environment and problems with management than
       reporting safety violations. Even if we assume arguendo that the written reports
       contained sufficient detail, there still is no correlation between the contents of the
       written and oral reports. The oral reports concerned the condition of appellants
       equipment and the general safety of his work area. Conversely, the written reports
       discuss issues of safety records between first and second shift, appellants ability to
       do his job ("carry his weight"), appellants submission of suggestions for
       improvement, appellants problems with management, and his grievances about his
       discipline.




                                                 7
     Case: 1:20-cv-01966-JPC Doc #: 26 Filed: 01/15/21 9 of 15. PageID #: 323




Id. at 122-123. In contrast, Pircio provided consistent information to his supervisors in a form that

meets the requirements of the statute that were not at all related to unhappiness with working at

the company.

       Clearsulting improperly labels Pircio’s allegations as “vague” and instead devotes its

motion to perceived technical issues with how Pircio notified Clearsulting. Pircio’s allegations put

forth a plausible claim that Pircio promptly notified Clearsulting (of a situation that was already

the subject of considerable visibility and media attention) and provided it with sufficient

information to effectively address or investigate the situation. The statute protects whistleblowers

who give their employer the chance to correct the problem, and Pircio has plausibly alleged that

he has done just that. A just and reasonable result cannot be reached if Pircio’s counterclaim is

dismissed where the ultimate goal of the statute was met.

       B.      Pircio plausibly alleges that he reasonably believed that Clearsulting’s
               violation was a criminal offense that is likely a felony.

       The Ohio Whistleblower Act affords protection to an employee who reasonably believes

that the violation reported is a felony. R.C. 4113.52(A)(1). Pircio alleges that he reasonably

believes that FirstEnergy and Clearsulting have potentially committed violations of laws and

regulations governed and promulgated by one or more government agencies 1. (Dkt. 14, ¶ 46).

Plaintiffs’ conduct is the subject of a federal criminal indictment (of other persons) and the

felonious character of such alleged violations was already established. (Dkt. 14, ¶¶ 9, 31).




1
   Pircio provided this background information to explain why he reasonably believes that
Plaintiffs’ violation would likely be a felony, however Pircio does not make a direct allegation
with this conclusion. If the Court plans to dismiss the Counterclaims on this technical distinction,
Pircio requests leave to amend the Counterclaim to clearly allege more detailed and specific
allegations that his use of “violated one or more federal statutes” may include felony charges.

                                                 8
    Case: 1:20-cv-01966-JPC Doc #: 26 Filed: 01/15/21 10 of 15. PageID #: 324




       On or about July 20, 2020, Pircio learned from various news media outlets of the federal

criminal indictment alleging that Householder, along with several aides and lobbyists, had

orchestrated a racketeering conspiracy that included the efforts intended to provide over $1 billion

in funding to FirstEnergy’s former subsidiary, FES. (Dkt. 14, ¶ 9). Upon learning about these

allegations, Pircio realized that Clearsulting would have been tasked with auditing FirstEnergy

financial statements, including the reporting of payments funneled to Householder and his co-

conspirators by FirstEnergy and related entities. (Dkt. 14, ¶ 10). While conducting his

investigation, Pircio observed that the 2019 audit of FirstEnergy may have violated one or more

federal statutes. (Dkt. 14, ¶ 11). FirstEnergy and related entities were allegedly involved in a

conspiracy

       In Youngblood v. Bd. of Comm’rs, No. 4:19CV231, 2019 U.S. Dist. LEXIS 153234 (N.D.

Ohio Sep. 9, 2019), the employee, without elaboration, reported “violations of Ohio law

concerning hiring, promotion and terminations.” Id. at *23. The court held that “[t]here is nothing

about this vague allegation that would suggest that she reported an illegal activity that she

reasonably believed was a felony, an improper solicitation, or a hazard to public health.” In

Dobrski v. Ford Motor Co., 698 F. Supp. 2d 966 (N.D. Ohio 2010), the employee raised concerns

relating to safety procedures. Id. at *980. The court held that the employee failed to allege that he

had “any reasonable belief that the safety issues he complained about involved any violation of

criminal law.” Id. In Rasawehr, the employee sent an email that merely stated, “you still have

broken federal law with my loan.” 2020 U.S. Dist. LEXIS 181461, at *13. The court held that such

a statement did not “satisfy the statute’s requirement that employees file a written report with

employers prior to notifying public authorities.” As discussed, supra, Pircio’s allegations related

to the criminal conspiracy rise above these vague allegations and show that he reasonably believed




                                                 9
     Case: 1:20-cv-01966-JPC Doc #: 26 Filed: 01/15/21 11 of 15. PageID #: 325




that the violations may be a felony and that Clearsulting may be a knowing or unwitting co-

conspirator.

       C.      Pircio engaged in a good faith effort to determine the accuracy of his concerns.

       R.C. 4113.52(C) requires a reporting employee make a reasonable and good faith effort to

determine the accuracy of any information reported under R.C. 4113.52(A)(1). The information

provided by the employee does not have to be “completely accurate.” Fox, 668 N.E.2d at 901-902

(“The statute expects a whistle-blower to be vigilant, attuned to the public’s safety, loyal to his

employer, and sometimes even brave -- it does not require him to be infallible.”); McGonagle,

2015 Ohio Misc. LEXIS 8442, at *36. In Contreras, the employee “[u]pon receipt of the relevant

allegations, [] attempted to make a reasonable and good faith effort to ensure the accuracy of the

information reported to him by instituting an investigation of the diversion of inventory as required

by R.C. 4113.52(C).” Contreras, 652 N.E.2d at 945.

       Pircio has plausibly alleged a good faith effort to determine the three information

components. As Plaintiffs’ conduct was already the subject of a federal criminal indictment, the

criminality of the purported violations and the felonious character of such violations was already

established. (Dkt. 14, ¶¶ 9, 31). Like in Contreras, Pircio instituted his own investigation after

learning of the federal criminal indictment to determine the accuracy of the purported violations.

(Dkt. 14, ¶ 11).

       In his Counterclaim, Pircio provides factual allegations that explain his experience with IT

audits and the performance of regulatory and operating auditing (Dkt. 14, ¶¶ 4-5), his knowledge

of the alleged participation of FirstEnergy and its related entities in a criminal conspiracy (Dkt. 14,

¶¶ 9, 31), his knowledge that FirstEnergy’s internal audit department was effectively managed by

Clearsulting (Dkt. 14, ¶¶ 7-8, 10), and his review of the instructions provided by FirstEnergy to




                                                  10
     Case: 1:20-cv-01966-JPC Doc #: 26 Filed: 01/15/21 12 of 15. PageID #: 326




Clearsulting relating to the 2019 audit (Dkt. 14, ¶¶ 10-11). Pircio did not merely read the news and

make a vague report to his supervisors – he instead used his experience and knowledge to

independently review the results of the 2019 audit in light of the allegations of a criminal

conspiracy and then he relayed his concerns to his supervisors at Clearsulting.

       D.      Pircio plausibly alleges that he provided sufficient information in his written
               report to his supervisor.

       A written report is required only to give “sufficient detail to identify and describe the

violation … and is not required to explain the purpose or policy of the law violated or the impact

the violation may have.” See McGonagle, 2015 Ohio Misc. LEXIS 8442, at *41 (quoting R.C.

4113.52(A)(1)(a)).

       Pircio asserts that he “put in writing his concerns about the scope of the 2019 FirstEnergy

audit.” (Dkt. 14, ¶ 13). Specifically, he asked “whether or not scope of the 2019 audit of

FirstEnergy was deliberately limited in a way that was not justified in light of the contractual

relationship between FES [FirstEnergy Solutions] and FirstEnergy that required FirstEnergy to

provide auditing and compliance services for FES.” (Dkt. 14, ¶ 12). These allegations plausibly

support that Pircio provided sufficient detail to provide his supervisor with a written account of

the alleged violation so that it may be better identified and corrected.

       In Rasawehr v. Belcher, No. 3:20-CV-00073, 2020 WL 5814557, at *5 (N.D. Ohio Sept.

30, 2020), the plaintiff merely stated, “you still have broken federal law with my loan.” In the

instant matter, Pircio not only voiced concerns that Clearsulting broke the law, but explained why

he believed that happened. (Dkt. 14, ¶ 12). The remainder of Clearsulting’s authority is not

persuasive as those matters concern summary judgment motions made after the exchange of

discovery. See Zeman v. Goodrich Corp., No. 1:04-CV-1310, 2005 WL 1668498, at *20 (N.D.

Ohio July 16, 2005) (plaintiff failed to provide the Court with the alleged email serving as a written



                                                 11
      Case: 1:20-cv-01966-JPC Doc #: 26 Filed: 01/15/21 13 of 15. PageID #: 327




report and instead averred that a plaintiff told his supervisor about the problem); Grove v. Fresh

Mark, Inc., 808 N.E.2d 416, 421 (Ohio Ct. App. 2004) (“Appellant presented no evidence in the

record to support these claims.”). Throughout its Motion, Clearsulting consistently relies on

decisions that were not decided at the pleading stage. Contrary to the findings in those cases, Pircio

is not required to “attach any documents in support of his claims” or “sufficiently establish that he

is entitled to protection as a whistleblower;” instead, he is required to put forth a plausible claim

for relief, and he has done just that in the Counterclaim.

IV.     PIRCIO PLAUSIBLY ALLEGES THAT CLEARSULTING VIOLATED OHIO
        PUBLIC POLICY

        Because Pircio plausibly alleges a violation of the Ohio Whistleblower Statute, he likewise

plausibly alleges that Clearsulting violated Ohio public policy by terminating his employment. As

Pircio complied with the Ohio Whistleblower Act before reporting his concerns to a third party,

his claim for violation of Ohio public policy cannot be dismissed.

        The employment-at-will doctrine, the rule that general or indefinite hiring is terminable at

the will of either party for any cause or no cause, is the traditional rule in Ohio. House v. Iacovelli,

152 N.E.3d 178, 181 (Ohio 2020) (citing Collins v. Rizkana, 652 N.E.2d 653 (Ohio 1995)). In

Greeley v. Miami Valley Maint. Contractors, 551 N.E.2d 981 (Ohio 1990), the Ohio Supreme

Court established the tort of wrongful termination in violation of public policy as an exception to

the employment-at-will doctrine. In order for a plaintiff to succeed on a wrongful-termination-in-

violation-of-public-policy claim:

        [A] plaintiff must establish four elements: (1) that a clear public policy existed and
        was manifested either in a state or federal constitution, statute or administrative
        regulation or in the common law (“the clarity element”), (2) that dismissing
        employees under circumstances like those involved in the plaintiff's dismissal
        would jeopardize the public policy (“the jeopardy element”), (3) the plaintiff's
        dismissal was motivated by conduct related to the public policy (“the causation




                                                  12
    Case: 1:20-cv-01966-JPC Doc #: 26 Filed: 01/15/21 14 of 15. PageID #: 328




       element”), and (4) the employer lacked an overriding legitimate business
       justification for the dismissal (“the overriding-justification element”).

House, 152 N.E.3d at 181.

       Pircio plausibly alleges these four elements. R.C. 4113.52 establishes a clear public policy

that prohibits an employer from taking any disciplinary or retaliatory action against an employee

for making any report authorized by federal statute. (Dkt. 14, ¶ 58). Dismissing employees like

Pircio who report conduct that violates federal statutes to their supervisors would jeopardize public

policy as such employees would be hesitant to report violations when they could be terminated for

doing so. (Dkt. 14, ¶ 59). As demonstrated by Clearsulting’s actions, discussed, supra, Pircio’s

dismissal was the direct and proximate result of his actions in reporting the violations of federal

statutes to his supervisors. (Dkt. 14, ¶ 60). Finally, Clearsulting lacked an overriding legitimate

business justification for terminating the employment of Pircio. (Dkt. 14, ¶ 58).

                                             CONCLUSION

       For all of the reasons stated herein, Clearsulting’s motion to dismiss the Pircio

Counterclaims should be denied.

                                              /s/ Marc E. Dann
                                              DANN LAW
                                              Marc E. Dann (0039425)
                                              Brian D. Flick (0081605)
                                              P.O. Box 6031040
                                              Cleveland, OH 44103
                                              Telephone: (216) 373-0539
                                              Facsimile: (216) 373-0536
                                              notices@dannlaw.com

                                              HAUSER LAW LLC
                                              Laura A. Hauser (0041354)
                                              3713 Longwood Ct.
                                              Cleveland Heights, OH 44118
                                              Telephone: (216) 536-8810
                                              laura@hauserlawllc.com




                                                 13
    Case: 1:20-cv-01966-JPC Doc #: 26 Filed: 01/15/21 15 of 15. PageID #: 329




                                             Counsel for Defendant Michael Pircio

            CERTIFICATE OF COMPLIANCE WITH PAGE LIMITATIONS

       Pursuant to Rule 7.1(f) of the Local Rules for the Northern District of Ohio, I certify that

there is no track yet assigned to this case. This memorandum adheres to the page limitations set

forth for unassigned cases and does not exceed twenty (20) pages.



                                             /s/ Laura A. Hauser
                                             Laura A. Hauser (0041354)
                                             HAUSER LAW LLC
                                             Counsel for Defendant Michael Pircio


                                CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2021, a copy of the foregoing was filed using the

Court’s CM/ECF electronic filing system to effectuate service on all counsel of record.


                                             /s/ Laura A. Hauser
                                             Laura A. Hauser (0041354)
                                             HAUSER LAW LLC
                                             Counsel for Defendant Michael Pircio




                                               14
